Chief Justice Hayt
delivered the opinion of the court.
There is some controversy with reference to the location of the Little Alice mill site, the subject-matter of this action. It is described in the assessment roll as the “ Little Alice mill site, Central and Gold Hill mining districts; ” in the advertisement for sale it is described as the “Little Alice mill site, Gold Hill mining district; ” and in the tax deed as the “ Little Alice mill site, Gold Hill district,” while in the government patent, through which both parties claim title, it is described as in the “ Central mining district.” The evidence introduced goes to show that there were two mining districts, the Gold Hill and Central, presumably divided by Left Hand creek, which stream runs through the 'mill site ; but it was proved at the trial that there was no record of the establishment of either of the two mining districts named, as required by law. The determination of any question, arising by reason of these descriptions, is, however, entirely unnecessary, as the judgment of the district court must be affirmed, for the reason that no proper affidavit of publication of the tax notice was made, or filed, as required by law. The affidavit in evidence is fatally defective in that it fails to state that copies of each number of the paper in which the notice was published were either delivered by carriers or transmitted by mail to any subscribers, according to the accustomed mode of business of the office, or otherwise.
In the case of Morris v. St. Louis National Bank, 17 Colo. 232, an affidavit, more complete, if anything, than the one filed in this case, was held insufficient, and a tax deed based upon such proceedings, was declared invalid, the court deciding that proof of notice bjr publication must be made in substantial conformity with the statute.
The invalidity of the notice in this case is not contested, but it is claimed:
First. That the court erred in allowing the introduction of the publisher’s affidavit against plaintiff’s objection.
*356Second. The court erred in not allowing the plaintiff to supplement the written proof of publication by oral evidence.
The first of these assignments of error is based upon the pleadings, the appellant contending that as the cross complaint does not point out this particular defect, the court should not have permitted evidence thereof to be introduced. The argument is founded upon the well known principle that a cross complaint, like an original complaint, must be complete in itself, and state a cause of action. While this is correct as a legal principle, the answer in this case to this contention of appellant is evident. The plaintiff alleged in his complaint that due and proper publication of the notice of the tax sale was made and an affidavit of such publication filed, as required by law. It matters not that plaintiff might have filed a sufficient complaint without setting forth the various steps leading up to the execution of his tax deed. He having set forth these matters, and issue having been taken thereon, any evidence which tended to prove or disprove the truth of the allegations thus in issue was proper.
The ruling of the court excluding oral evidence to supplement the facts stated in the publisher’s affidavit was also free from error. The statute (section 3885, Mills’ Annotated Statutes) requires an affidavit to be made and deposited with the county clerk and recorder, and to be carefully preserved by that officer. The evident purpose of the statute was to make such affidavit exclusive evidence of a compliance with the statute with reference to notice by publication. This is in accordance with the fundamental rule that where proof by written evidence is required, oral evidence will not be received, unless in case of loss or destruction of the writing.
In the case of Martin v. Barbour, 140 U. S. 634 (a proceeding involving the validity of a sale for taxes of property in Arkansas), the statute under consideration required the notice to be shown by the affidavit of one or more publishers or proprietors of the newspaper, setting forth a copy of the notice, etc.; and it is further provided that said affidavit, when duly made, shall be taken and considered as sufficient *357evidence of the fact of publication, the date and number of insertions, and form of such notice. The affidavit being defective, it was attempted in that case to supply the defect by ex parte affidavits; but the court refused to permit this to be done, and held that the statute required record proof, and that nothing could be substituted therefor.
In the case of Gibney v. Crauford, 51 Ark. 34, the court had under consideration a proceeding for calling in county warrants, and it held that the statutory authority under which the county court'acts must be strictly pursued. The statute made it the duty of the sheriff to make a written return, and set out in it the manner in which he gave the required notice, the same to be filed with the affidavit of publication, with the clerk of the county court; and the supreme court decided that the statute in reference to publication obviously intended that the facts should be sworn to in an affidavit and placed on file, and that in the absence of such an affidavit no other proof could supply its place.
In the case of Martin v. Allard, 55 Ark. 218, a tax sale was under consideration by the court, the statute under which the lands were sold requiring that notice of sale should be recorded with the clerk, with a certificate showing in what newspaper published, the date of publication, etc., and providing that the record so certified shall be evidence of the facts therein contained. The court held that the record alone could be looked to as evidence of the fact of publication.
As against these authorities we are cited to the early case of Thevenin v. Lessee of Slocum, 16 Ohio, 519. The decision in that case, which was rendered by a divided court, is based upon two statutes, one passed in 1820 and the other in 1822. The tax proceeding was found to be governed by the act of 1822, and while the act of 1820 provided that a record should be kept of all proceedings relative to advertising, selling, etc., of land upon which taxes were delinquent, the act of 1822, under which the proceedings were held, did not provide for such record. As the court held that the act of 1822 did not require any record to be made of the advertisement or sale, *358the fact that it held that oral evidence was admissible for such purpose is not to be taken as an argument against the authorities which we have cited. As a general rule, facts which should be of record cannot be proved by parol. This principle was applied by the court in the case of Morris v. The St. Louis National Bank, supra, and is controlling in the case at bar.
The district court, finding that no sufficient affidavit had been filed, properly instructed the jury to return a verdict for the defendant. It is claimed, however, that the court erred in decreeing a cancellation of plaintiff’s tax deed, but we think there was no prejudicial error in this part of the decree. Plaintiff having submitted his tax deed to the judgment of the court, and the same having been found invalid, it could no longer be used in support of his alleged title ; and although its cancellation was asked upon other grounds, it appearing that the defendant was entitled to its cancellation, it was the duty of the court to order it delivered up and can-celled, and as the court amply protected the plaintiff for all the moneys paid out by him upon this tax title, with interest, penalties, and costs upon the same, he is not entitled to complain of this part of the decree. The code provides that the court shall disregard errors and defects not affecting the substantial rights of the parties. The substantial rights of the parties in this case were determined in the ejectment suit, and we think the court properly ordered the cancellation of the tax deed, as part of its judgment.
Moreover, by section 3904, Mills’ Annotated Statutes, reimbursement to the purchaser at a tax sale is made a condition to a recovery by the owner in all cases. This is a measure of justice of which the courts must take notice, and the cancellation of the tax deed should be required under this section. It would be illogical and unjust to require the owner to refund the subsequent taxes, and at the same time allow the purchaser to hold the cloud of the tax deed upon his title. Knowles v. Martin, 20 Colo. 393 : Crisman v. Johnson, ante, p. 264.

Affirmed.